Citation Nr: 1550007	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a knee disability (claimed as a disorder manifested by joint pain), to include as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 4, 1986, to June 14, 1991; she had five months and twelve days of active service prior to March 4, 1986.  She had service in Southwest Asia from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

As a matter of background, this appeal came before the Board in December 2013 and April 2015, and remands were issued so that additional development could be conducted. 


FINDING OF FACT

Chronic knee disability did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability.  


CONCLUSION OF LAW

Chronic knee disability was not incurred or aggravated in service, was not due to or the result of a service-connected disability, and the Veteran does not have an undiagnosed knee disability related to service in the Southwest Asia theatre of operations.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in June 2010, prior to the initial adjudication of her claim of service connection, giving her proper notice in satisfaction of the VCAA.  Specifically, the notice informed her of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records and records from VA have been obtained.  VA made attempts to request records from LBJ Tropical Medical Center, and additional records from Tafuna Family Health Center, in April 2014.  Additional records were not sent to VA by these providers, and the Veteran was sent a letter in April 2014 informing her that it was her responsibility to ensure that VA receives these records.  The Veteran did not respond.

The Veteran was afforded her first VA examination in October 2010, with a June 2011 addendum.  An additional examination was then performed in September 2014, with a November 2014 addendum, following the Board's first remand in December 2013.  A final addendum was provided in July 2015 after the Board's most recent remand, issued in April 2015.  These examinations taken together are adequate for adjudication purposes.  The July 2015 opinion was in substantial compliance with the Board's April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  That opinion discussed whether the Veteran's bilateral patellofemoral pain syndrome had its onset in service, or is otherwise related to the Veteran's complaints in service.  The Veteran had an opportunity to provide additional information or evidence, and she filed statements in support of her claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor her representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that she is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

II.  Analysis

The Veteran reported knee difficulties in her 1991 separation examination, noting that prolonged bending of her knees causes pain when she straightened them.  This is the only indication of knee injury, disease, or other disability in her service treatment records.  Her service in Southwest Asia during the Gulf War, described above, is detailed on her DD-214.  

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

Objective indications of 'chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

To warrant compensation due to an undiagnosed illness pursuant to 38 U.S.C.A. § 1117(a)(2), the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently clarified that what is required is "only that the veteran has been evaluated and no diagnosis could be made concerning the cause of the qualifying chronic disability," and not that the veteran be "'diagnosed' with an 'undiagnosed illness' after all possible medical conditions have been ruled out."  Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014).

Here, the Veteran is not entitled to service connection due to an undiagnosed or chronic multisymptom illness because the evidence of record shows that she has a disability with a clear and specific etiology and diagnosis.  

The Veteran's initial VA examination was in October 2010.  It noted that generalized joint pain has been ongoing since the Gulf War, and that there is pain after playing softball and pain while running.  There was no swelling, and the Veteran was asymptomatic with walking and standing.  With sitting there is positive stiffness.  A radiology report noted a single complete view of both knees that showed no gross abnormalities.  The diagnoses included bilateral knee sprain.  An addendum in June 2011 noted that knee sprains occur after over extension of the tendons and ligaments of the joints.  

Another VA examination was conducted in September 2014.  The diagnosis was bilateral patellofemoral pain syndrome, which the examiner noted is a disease with a clear and specific etiology and diagnosis.  In addition, the examiner opined that such a disability, with a specific etiology and diagnosis, is less likely than not related to a specific exposure event experience by the Veteran during her Southwest Asia service.  In a November 2014 addendum, it was indicated that "VETERAN'S PATELLOFEMORAL SYNDROME WHICH IS A DISEASE WITH A CLEAR AND SPECIFIC ETIOLOGY AND DIAGNOSIS IS LESS LIKELY THAN NOT RELATED TO A SPECIFIC EXPOSURE EVENT EXPERIENCED BY THE VETERAN DURING SERVICE IN SOUTHWEST ASIA." 

Given the above diagnoses, there is no basis for granting service connection for an undiagnosed or chronic multisymptom illness.  The knee pain has been associated with specific diagnoses (sprains and patellofemoral pain syndrome).  Therefore, service connection for an undiagnosed illness is not warranted.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran is not entitled to service connection on a direct basis for a bilateral knee disability, as a clear preponderance of the evidence is against a finding that any current knee disability is related to service.

In primary care records from Tafuna Family Health Center that are dated from October 2007 to January 2009, no complaints of knee pain or disability are noted at any point.  A July 6, 2010, nursing outpatient note stated that the Veteran had no current complaint.  A primary care report from that same day noted chronic knee pain that had been occurring for five years.  A surgical care note from July 2011 noted generalized joint pain, including the knees, which had been ongoing for over a year.  In December 2011, a primary care note stated that she reported knee pain that had been occurring for sixteen months.  In January 2012, the Veteran reported joint pain in her hand and ankle joints, as well as her wrists and elbows, at a rheumatology consultation.  However, she made no reference to her knees.  At another rheumatology consultation in February 2012, she reported occasional knee pain over the past year and a half.  In December 2012, a primary care report notes complaints of joint pain, including the knees, where the onset was noted as "years."  

As shown above, the first report of knee pain or disability by the Veteran is from 2010, nearly 20 years after service.  Clinical records dated prior to that time refer to joint pain, but not specific to the knees.  Moreover, when seen for knee problems from 2010-2012, the Veteran pointed to a date of onset from 16 months to five years, which is long after service discharge.  Current claims of inservice onset made while seeking compensation benefits are not consistent with previous descriptions of the date of onset of symptoms and are not convincing.

Medical evidence of record is also against service connection.  The Board's April 2015 remand specifically directed the examiner to consider whether the Veteran's bilateral patellofemoral pain syndrome began in service, inasmuch as the Veteran stated that prolonged bending of her knees caused pain when she straightened them.  The examiner opined that:

[i]n the evidence provided, [the separation medical history] notes "prolonged bending of my knees causes pain when I straighten them" during ets exam in 1991.  Thereafter the evidence is void of any other evaluations for knee conditions until [the VA examination] in 2010.  If the symptoms noted in 1991 were related to claimed knee condition, it would be medically expected for those symptoms to precipitate ongoing evaluations for knee symptoms thus establishing a chronic and continuous condition.  However, given there were no evaluations for the knee condition between 1991 and 2010, this examiner is unable to establish that nexus for a chronic continuous condition and medically, the condition mentioned in 1991 would be considered acute and resolved and current symptoms of bilateral patellofemoral syndrome would be due to a different injury or medical condition.  Thus it is less likely than not that veteran's bilateral patellofemoral syndrome was caused by knee symptoms noted in service.

The examiner fully considered the Veteran's history and symptoms, and provided a negative evaluation.  

An opinion was also provided in the November 2014 addendum.  The examiner wrote that it is less likely than not that lay statement pertaining to heat rash and/or disorders manifested by joint pain were etiologically related to service because of the lack of medically-based, clinical evidence in the current literature, past active duty history as well as C&P examinations to relate the Veteran's current joint manifestation and alleged heat rash to her time in service and/or undiagnosed illness.  Synergistically and etiologically, it is as least as likely as not that the Veteran's multiple claims of joint and skin conditions related to, caused by and aggravated by the Veteran's normal aging process and excessive weight gain. Thus, it is less likely than not that the Veteran's claimed joint and alleged skin conditions relate to signs and/or symptoms of an undiagnosed illness related to military service.  Again, the examiner fully considered the Veteran's history, statements, and symptoms, and provided a negative evaluation.  

Given the above examinations, and the fact that the medical opinions are not rebutted by other clinical evidence or convincing lay evidence, the Board assigns the VA opinions significant probative value.  With the lack of medical and lay evidence supporting the Veteran's claim, service connection is not warranted on a direct basis.  

The Veteran is also not entitled to presumptive service connection under 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, arthritis is such a chronic conditions under 38 C.F.R. § 3.309(a).  

The Veteran cannot show continuity of symptomology since her separation from service.  Lay and medical evidence shows no complaints of knee problems until 2010, and the Veteran has been inconsistent in stating when her knee problems began.  

The Board notes that it is unclear whether the Veteran has arthritis of the knees.  The Veteran's first VA examination in this current claim occurred in October 2010, with a November 2010 radiological report.  The radiological report of the knees first noted that the images were suboptimal in quality, thus decreasing the sensitivity and accuracy of the study.  A single frontal view only of the knees with weight bearing was provided.  The medial and lateral compartments of the knees were normal in width.  The patellofemoral compartments could not be evaluated.  There was no fracture or dislocation, however, neither patella was well imaged.  The joint could not be assessed for effusion due to lack of lateral views.  The impression was that an incomplete single view of both knees showed no gross abnormality; however, it was stated that the study was incomplete.  

The Veteran then had a rheumatology consultation on February 17, 2012.  The Veteran was diagnosed with polyarthritis that included the knee joints.  However, only x-rays of the ankles and feet were taken; the knees were not included.  Another VA examination was performed in September 2014.  The examination report stated that imaging reports of the knee had been performed, and that there was no evidence of degenerative or traumatic arthritis.  A date of the imagining reports in question was not provided, however.  Further, a closer review of the examination report as a whole shows that new imaging was not performed at that September 2014 examination.  Rather, the examiner was relying upon the earlier radiological reports.  Specifically, that examination also considered the Veteran's ankles and hands.  When diagnosing early osteoarthritic changes in the hands, and finding no abnormal findings in the ankles, the examiner cited to the February 17, 2012, x-rays, and not new x-rays taken at that September 2014 examination.  

However, even if the presence of arthritis is conceded, it did not manifest to a compensable degree within the first post service year and service connection on a presumptive basis is not warranted.

Finally, the Board notes that the Veteran is not entitled to service connection on a secondary basis.  She is service connected, at a 10 percent rating, for irritable bowel syndrome.  The November 2014 addendum provided a negative opinion.

Since diarrhea is defined as "a condition in which feces are discharged from the bowels frequently and in a liquid form" (Oxford Dictionary), it is LESS LIKELY THAN NOT that the state of the Veteran's bowel movements related to, cause and/or aggravate the Veteran's claimed multiple joint and rash conditions because of the lack of medically-based, clinical evidence to support changes in the Veteran's hematological and pathophysiologic profiles that relates to joint manifestations, soft tissue inflammations and/or skin irritations. As the hematological tests, to include IGG serum autoantibodies, ANA, complement C3/4, DNA autoantibodies, double-stranded, c-reactive protein, Rheumatoid factor, blood fecal fit screening, hepatitis screening, basic chemistry and CBC profiles, indicate that the Veteran's claimed joints and rash conditions were LESS LIKELY THAN NOT related to systemic inflammatory and/or bowel (metabolic, infectious or dehydration) disorders. 

November 2014 opinion at 8-9.  
The Veteran has not provided evidence to the contrary, nor has she asserted a relationship between her irritable bowel syndrome and her knees.  Accordingly, service connection is not warranted on a secondary basis.  


ORDER

Service connection for a bilateral knee disability (claimed as a disorder manifested by joint pain) is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


